DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 25 April 2022 is acknowledged.  The traversal is on the ground(s) that that examination would not present an undue search burden since all the claims are sufficiently related.  This is not found persuasive because the method of manufacturing is a different and separate invention from the apparatus.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by So et (PG Pub 20090127977).
Considering claim 1, So (Figure 3) teaches a piezoelectric sensor, comprising: a substrate (6 + paragraph 0015); a thin film transistor (paragraph 0016) located on the substrate and comprising an active layer (8 + paragraph 0015); a piezoelectric layer (10 + paragraph 0015) that is in contact with the active layer of the thin film transistor.
Considering claim 2, So (Figure 3) teaches wherein the piezoelectric layer (10 + paragraph 0015) is in contact with at least a channel region (9 + paragraph 0015) of the active layer between a source electrode and a drain electrode of the thin film transistor.
Considering claim 3, So (Figure 3) teaches wherein at least a side of the active layer (8 + paragraph 0015), which is in contact with the piezoelectric layer is formed from a semiconductor nanomaterial (paragraph 0015).
Considering claim 4, So (Figure 3) teaches wherein the active layer is formed from a semiconductor nanomaterial (8 + paragraph 0015).
Considering claim 7, So (Figure 3) teaches wherein the material for forming the piezoelectric layer comprises polyvinylidene fluoride (PVDF) (paragraph 0025).
Considering claim 8, So (Figure 3) teaches wherein the substrate is a flexible substrate (paragraph 0021).
Considering claim 12, So teaches a pressure detecting device, comprising: a plurality of piezoelectric sensors in the form of an array; a plurality of first signal lines each connected to a gate electrode of at least one of the piezoelectric sensors (implicit + It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)); a plurality of second signal lines each connected to a source electrode of at least one of the piezoelectric sensors (implicit + It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)); a plurality of third signal lines each connected to a drain electrode of at least one of the piezoelectric sensors (implicit + It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)); and a controller configured to load a signal to the plurality of first signal lines and the plurality of second signal lines and to receive a signal from the plurality of third signal lines (implicit + It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 20, So teaches a pressure detecting method which is applied to the pressure detecting device: loading a first signal to the first signal line so as to enable the source electrode and the drain electrode of the piezoelectric sensor corresponding to the first signal line to be electrically connected to each other; loading a second signal to the second signal line so that the second signal flows from the source electrode of the piezoelectric sensor corresponding to the second signal line to the third signal line connected to the drain electrode of the piezoelectric sensor to form a third signal; receiving the third signal outputted by the third signal line and comparing the second signal and the third signal of the same piezoelectric sensor to determine a source-drain current of the piezoelectric sensor, and determining that a change in pressure has been detected at a position of the piezoelectric sensor in the case that the source-drain current is greater than or equal to a preset threshold (implicit + It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over So et (PG Pub 20090127977) and in view of Duan (PG Pub 20050181587).
Considering claims 5-6, So teaches the semiconductor nanomaterial as described above.
However, So does not teach wherein the semiconductor nanomaterial comprises at least one selected from the group consisting of MoS2, semiconducting carbon nanotubes, silicon nanowires and group III-V nanowires.
Duan teaches wherein the semiconductor nanomaterial comprises at least one selected from the group consisting of MoS2, semiconducting carbon nanotubes, silicon nanowires and group III-V nanowires (claim 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the semiconductor nanomaterial comprises at least one selected from the group consisting of MoS2, semiconducting carbon nanotubes, silicon nanowires and group III-V nanowires into So’s device for the benefit of properly conducting electrodes and obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837